Filed Pursuant to Rule 433 under the Securities Act Registration Statement No. 333-199914 Issuer Free WritingProspectus dated October 25, 2016 CUSIP #: 63743HEN8 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series D With Maturities of Nine Months or More from Date of Issue Fixed Rate Notes Issuer:National Rural Utilities Cooperative Finance Corporation Issuer Ratings: A2 / A / A (Moody's / S&P / Fitch) Principal Amount: $300,000,000 Security Type: Senior Unsecured Interest Rate: 1.50% Issue Price: 100% of Principal Amount Trade Date: 10/25/2016 Original Issue Date: 11/01/2016 Maturity Date:11/01/2019 Benchmark Treasury:1.00% due October 15, 2019 Benchmark Treasury Yield:1.00% Spread to Benchmark Treasury:+50 basis points Yield to Maturity:1.50% Interest Payment Dates: Each May 1 and November 1, and the maturity date, commencing May 1, 2017 Payment at Maturity: The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Optional Redemption:
